UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6750


FLOYD JOYNER, SR.,

                Plaintiff - Appellant,

          v.

SHERIFF DEPARTMENT, officer all in my yard,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:16-cv-00091-LO-JFA)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Joyner, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Floyd     Joyner,    Sr.,    appeals       the   district     court’s    order

denying   his    motions     to   amend       his   42   U.S.C.    § 1983    (2012)

complaint and to reconsider the court’s order dismissing his

action without prejudice.         We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                 Joyner v. Sheriff Dep’t, No.

1:16-cv-00091-LO-JFA (E.D. Va. filed Apr. 27, 2016 & entered

Apr. 29, 2016).          We dispense with oral argument because the

facts   and   legal    contentions    are      adequately    presented       in   the

materials     before   the   court   and       argument    would    not     aid   the

decisional process.

                                                                            AFFIRMED




                                          2